Name: Commission Regulation (EEC) No 430/88 of 16 February 1988 amending for the 19th time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 17. 2. 88 Official Journal of the European Communities No L 44/5 COMMISSION REGULATION (EEC) No 430/88 of 16 February 1988 amending for the 19th time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit laid down by its chairman, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2998/87 (2), and in particular Article 5c (7) thereof, Article 1 Regulation (EEC) No 1371 /84 is hereby amended as follows : Whereas Commission Regulation (EEC) No 1371 /84 (3), as last amended by Regulation (EEC) No 3331 /87 (4), lays down detailed rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 ; whereas Article 9 thereof provides for an increase in the quantities of milk used as a basis for calculating the levy where there is an increase in the fat content of milk delivered or purchased during a given period of application of the quota system as compared with the 1985/86 period ; whereas, in certain exceptional cases, the 1984/85 period may nevertheless be referred to ; whereas for administra ­ tive reasons references to the 1984/85 period should be authorized seeing that the fat content of milk delivered or purchased in the 1 985/86 period was down ; whereas, in addition, experience gained during the first periods of application of the levy system has shown that the coeffi ­ cient used as a basis to calculate the levy where there is an increase in the fat content should be adjusted from the second six months of the third period of application of the supplementary levy ; Whereas the fourth period of application of the supple ­ mentary levy system covers a leap year ; whereas as a consequence there cannot be any equivalence between the reference quantities, calculated on the basis of 365 days, and the quantities actually delivered, purchased or sold during that period ; whereas, in order to re-establish that equivalence, the quantities likely to be subject to the supplementary levy should therefore be reduced by one day in the month of February 1988 ; 1 . In Article 9 :  in the second subparagraph of paragraph 1 , the second indent is replaced by the following : 4  in the case of producers or purchasers whose deliveries or purchases of milk were inter ­ rupted, or the fat content of whose delivered or purchased milk fell during the period referred to in the preceding subparagraph, the Member State may decide, at the request of the party concerned, that the fat content considered as representative is to be the average content recorded during the first period of application of the supplementary levy arrangements . The Member States shall notify the Commission of the measures which they adopt for the applica ­ tion of the abovementioned provisions.',  in the first and second subparagraphs of paragraph 2, '0,21 ' is replaced by '0,18 '. 2. Article 10 is replaced by the following : 'Article 10 For the purposes of applying Articles 9 and 10 of Regulation (EEC) No 857/84 : 1 . Member States may replace the 12-month period by a 52-week period. Should they do so :  the first 52-week period shall begin on the Sunday or Monday following 2 April 1984, (&gt;) OJ No L 148 , 28 . 6. 1968, p. 13 . 0 OJ No L 285, 8 . 10 . 1987, p. 1 . (3) OJ No L 132, 18 . 5. 1984, p. 11 . (4) OJ No L 316, 6. 11 . 1987, p. 18 . No L 44/6 Official Journal of the European Communities 17. 2 . 88  the guaranteed total quantity referred to in Article 5c (3) of Regulation (EEC) No 804/68 and the guaranteed total quantity referred to in the Annex to Regulation (EEC) No 857/84 shall, where appropriate, be reduced accordingly ; the quantities delivered, purchased or sold directly during the months of February and March 1988 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, the second indent of Article 1 subparagraph 1 shall apply from the second six months of the third period of application of the supplementary levy arrange ­ ments. 2 . in the case of a 12-month accounting period, the quantities of milk or milk equivalent delivered, purchased or sold directly during the fourth period of application of the supplementary levy shall be reduced by a quantity corresponding to one 60th of This Regulation shall be binding in its entirety and directly applicable in all Member States . \ Done at Brussels , 16 February 1988 . For the Commission Frans ANDRIESSEN Vice-President